REASONS FOR ALLOWANCE
Claims 8-12, 16 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 8, a gel strength of 10,000 Pa or more and performing gel pulverization of the hydrogel polymer so that the gel strength after pulverization is 35-95% of the gel strength before pulverization.
Claims 9-12, 16 depend from claim 8 and therefore contain the limitations of claim 8.

The present claims are allowable over the closest prior art, namely Won (US 2015/0315321), Cottrell (US 5,801,116), and Jung (US 2016/0311985).
It is noted that a gel strength of the hydrogel of 10,000 Pa or more is not necessarily present as evidenced by the instant specification, Table 1, which has comparative examples with a gel strength outside the claimed range. It is noted that the pulverization of the hydrogel does not necessarily result in a gel strength after pulverization is 35%-95% of the gel strength prior to pulverization as evidenced by the instant specification, Table 1, which has comparative examples with percentages of 34.1% and 97.0%, which are outside the claimed range. Therefore, an inherency position over the gel strength and change in gel strength would be improper. 
Won teaches superabsorbent particles having a gel strength of 7,000 to 11,000. Won fails to teach forming the hydrogel polymer and pulverizing the hydrogel polymer where the gel strength after pulverization is 35%-95% of the gel strength prior to pulverization. Rather, the gel strength discussed in Won is the gel strength of the final superabsorbent particles.
Cottrell teaches forming absorbent materials and shows that as the particle size decreases, the gel strength decreases (col. 11, ln. 45-55). However, the absorbents of Cottrell are derived 
Jung teaches superabsorbent polymers derived from hydrogels which have a gel strength is 10,000-13,000 Pa (claim 1) and relates the desired properties with the size of the holes during pulverization (¶68-70). Jung fails to teach that the gel strength decreases and the degree of decrease during pulverization. Jung fails to provide a motivation for having the claimed degree of decrease of gel content during pulverization.

The Obviousness Double Patenting rejection over copending Application 16/335,036 is withdrawn because the copending claims have been cancelled in the copending application.

Because the limitations of claim 8 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764